Exhibit 10.39
EMPLOYMENT AGREEMENT
          THIS EMPLOYMENT AGREEMENT (the “Agreement”), dated as of January 1,
2010, between LIBBEY INC., a Delaware corporation (the “Company”), and ROBERTO
RUBIO BARNES (the “Executive”).
          WHEREAS, effective July 1, 2009, Crisa Libbey Mexico, S. de R.L. de
C.V. (“Crisa Libbey”), an indirect, wholly-owned subsidiary of the Company, was
a party to an employment agreement with the Executive (the “Initial Employment
Agreement”) pursuant to which the Executive served as Vice President, Managing
Director, Libbey Mexico;
          WHEREAS, effective November 6, 2009, the Executive was promoted to
Vice President, General Manager, International Operations, after which he had no
further responsibilities with respect to the Company’s subsidiaries or
operations in Mexico;
          WHEREAS, effective December 31, 2009, the Executive has voluntarily
resigned as an employee of Crisa Libbey and the Initial Employment Agreement was
terminated;
          WHEREAS, effective January 1, 2010 the Company and the Executive
desire that the Executive serve as an officer of the Company upon the terms and
conditions set forth in this Agreement.
          NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:
     1. Resignation from Crisa Libbey. Effective December 31, 2009, the
Executive hereby voluntarily resigns his employment with Crisa Libbey. The
Executive hereby agrees that, if and to the extent that any severance or
indemnity is payable by Crisa Libbey to the Executive in connection with his
service to Crisa Libbey, such amounts shall be set off against base salary
payable to the Executive pursuant to this Agreement.
     2. Term of Agreement. The term of this Agreement shall commence on
January 1, 2010 and shall continue through December 31, 2010. Commencing on
January 1, 2011 and each January 1 thereafter, the term of this Agreement shall
be extended automatically for one year unless, on or before September 30 of the
then-current term, the Company gives written notice to the Executive that the
Company does not wish to extend this Agreement beyond the expiration of the then
current term. For example, if the Company does not desire to renew this
Agreement for the 2011 calendar year, the Company must, on or before
September 30, 2010, give written notice to the Executive that the Company does
not wish to extend the term of this Agreement for the 2011 calendar year. The
Company’s employment of the Executive under this Agreement shall continue
indefinitely during the term of this Agreement until terminated as provided in
Section 5. Notwithstanding the foregoing, the term of this Agreement shall
automatically end on the last day of the month in which the Executive reaches
age 65.

 



--------------------------------------------------------------------------------



 



     3. Position and Duties.
          (a) Position. The Executive hereby agrees to serve as an officer of
the Company and to perform all duties assigned by the Company commensurate with
his or her position. The Executive shall devote the Executive’s best efforts to
the performance of services to the Company in accordance with the terms of this
Agreement and as the Company reasonably may request.
          (b) Other Activities. While employed pursuant to this Agreement, the
Executive shall not, other than in the performance of duties inherent in, and in
furtherance of, the business of the Company, engage in any other business or
commercial activity as an employee, consultant, or in any other capacity,
whether or not any compensation is received therefore. Nothing in the preceding
sentence shall prevent the Executive from (i) making and managing personal
investments, (ii) performing occasional assistance to family members and
friends, including but not limited to service as a director of a family-owned or
private business enterprise, (iii) engaging in community and/or charitable
activities, including without limitation service as a director, trustee or
officer of an educational, welfare, social, religious or civic organization or
charity, (iv) serving as a trustee or director or similar position of a public
corporation or public business enterprise, but for only one such public
corporation or public business enterprise at any one time, or (v) engaging in
such other activities as are approved in writing by the Chief Executive Officer.
The Executive shall refrain, however, from engaging in any of the acts described
in clauses (i) — (v) of the preceding sentence to the extent that they singly or
in the aggregate interfere with the proper performance of the Executive’s duties
and responsibilities to the Company or are inconsistent with Section 10 of this
Agreement.
     4. Compensation. In consideration of the performance of his duties under
this Agreement, the Executive shall be entitled to receive the salary, bonus and
benefits set forth on Schedule 1. All amounts payable to the Executive under
this Section 4 shall be paid in accordance with the Company’s benefit plans and
programs and regular payroll practices (e.g., timing of payments and standard
employee deductions, such as income and employment tax withholdings, medical
benefit contributions and parking fees, among others). No additional
compensation shall be payable to the Executive by reason of the number of hours
worked or any hours worked on Saturdays, Sundays or holidays, by reason of
special responsibilities assumed (whether on behalf of the Company or any of its
subsidiaries or affiliates), special projects completed, or otherwise. The
Executive’s compensation shall be reviewed by the Chief Executive Officer, the
Board of Directors of the Company (the “Board”) or the Compensation Committee of
the Board (the “Compensation Committee”) periodically for possible merit
increases and other changes as such reviewer deems appropriate.
     5. Termination of Employment. Either party may terminate the Executive’s
employment under this Agreement at any time and for any reason, without advance
notice. However:
          (a) Termination for Cause. If the Company terminates the Executive’s
employment for Cause, then the Company shall pay to the Executive his base
salary, through the Date of Termination (as defined in Section 5(g) of this
Agreement) at the rate in effect at the time the Company provides the Notice of
Termination (as defined in Section 5(f)). The Company also shall pay to the
Executive all other amounts and benefits to which the Executive is entitled
under any pension plan, retirement savings plan, equity participation plan,
stock purchase plan, medical benefits and other benefits of the Company or
provided by law. The Company shall have no further obligations to the Executive
under this Agreement. Without waiving any rights the Company may have hereunder
or otherwise, the Company expressly reserves its rights to

2



--------------------------------------------------------------------------------



 



proceed against the Executive for damages in connection with any claim or cause
of action that the Company may have arising out of or related to the Executive’s
employment hereunder. “Cause” means (i) the Executive’s willful and continued
failure (other than as a result of incapacity due to physical or mental illness
or after the Executive issues a Notice of Termination for Good Reason (as
defined in Section 5(d)) to substantially perform the Executive’s duties, after
the Board delivers to the Executive a written demand for substantial performance
that specifically identifies the manner in which the Board believes that the
Executive has not substantially performed the Executive’s duties, (ii) the
Executive’s willful and continued failure (other than as a result of incapacity
due to physical or mental illness or after the Executive’s issuance of a Notice
of Termination for Good Reason) to substantially follow and comply with the
specific and lawful directives of the Board, as reasonably determined by the
Board, after the Board delivers to the Executive a written demand for
substantial performance that specifically identifies the manner in which the
Board believes that the Executive has not substantially followed or complied
with the directives of the Board, (iii) the Executive’s willful commission of an
act of fraud or dishonesty that results in material economic or financial injury
to the Company, or (iv) the Executive’s willful engagement in illegal conduct or
gross misconduct that is materially and demonstrably injurious to the Company.
For purposes of this Section 5(a), no act, or failure to act, shall be deemed
“willful” unless the Executive’s commission of the act or failure to act is not
in good faith. In any event, the Company may not terminate the Executive for
Cause unless and until the Company has delivered to the Executive a copy of a
resolution duly adopted by the affirmative vote of not less than three-quarters
(3/4) of the entire membership of the Board at a meeting of the Board (after
reasonable notice to the Executive, an opportunity for the Executive, together
with counsel, to be heard before the Board and a reasonable opportunity to
cure), finding, in the Board’s good faith opinion, that the Executive engaged in
any of the conduct set forth above in clauses (i) through (iv) of the definition
of “Cause” and specifying in reasonable detail the particulars of the conduct at
issue.
          (b) Death. If the Executive is employed by the Company pursuant to
this Agreement at the time of the Executive’s death, then the Executive’s
employment shall be terminated automatically concurrently with his death. In
that event, the Company shall pay to the Executive’s estate, within sixty
(60) days after the Company receives written notice of appointment of a personal
representative (on behalf of the Executive’s estate), the amount set forth in
clauses (i) through (iii) of Section 6(a), plus all other amounts and benefits
to which the Executive is entitled under any pension plan, retirement savings
plan, equity participation plan, stock purchase plan, medical benefits and other
benefits of the Company or provided by law. The Company shall have no further
obligations to the Executive’s estate under this Agreement.
          (c) Permanent Disability. If the Company terminates the Executive’s
employment due to the Executive’s Permanent Disability, the Company shall pay to
the Executive base salary, in accordance with the Company’s normal payroll
practices, through the Date of Termination at the rate in effect at the time the
Company gives the Executive Notice of Termination. The Company also shall pay to
the Executive all other amounts and benefits to which the Executive is entitled
under any pension plan, retirement savings plan, equity participation plan,
stock purchase plan, long-term disability policy, medical benefits and other
benefits of the Company or provided by law. Company shall have no further
obligations to the Executive’s estate under this Agreement. For purposes of this
Agreement, “Permanent Disability” means any incapacity due to physical or mental
illness as a result of which the Executive is absent from the full-time
performance of his duties with the Company for six (6) consecutive months and
does not return to the full-time performance of his duties within thirty
(30) days after the Company gives Notice of Termination to the Executive.

3



--------------------------------------------------------------------------------



 



          (d) Termination Without Cause or For Good Reason. If the Company
terminates the Executive’s employment without Cause or the Executive terminates
his employment for “Good Reason” (other than on account of death or Permanent
Disability), the Executive shall be entitled to the compensation, vesting and
benefits as described in Section 6(b) below. For purposes of this Agreement,
“Good Reason” means the occurrence of any of the following events unless they
are fully corrected (provided such circumstances are capable of correction)
prior to the Date of Termination:
     (i) The Executive ceases to be an Officer of the Company reporting to
another Officer;
     (ii) The Executive’s Base Salary is reduced by a greater percentage than
the reduction applicable to any other Officer;
     (iii) There is a reduction in the annual incentive compensation opportunity
or Equity Compensation (as defined in Section 6(b)(iii)(A) below) opportunity
(i.e., percentage of the Executive’s base salary represented by awards of Equity
Compensation of any type) established for the position held by the Executive and
the reduction is not applied in the same or similar manner to all other
executive officers;
     (iv) There is a reduction or elimination of an executive benefit or an
employee benefit and the reduction is not applicable to all other Officers in
the same or similar manner;
     (v) There is a material breach of this Agreement by the Company and the
Company does not remedy it prior to the expiration of thirty (30) days after
receipt of written notice of the breach given by the Executive to the Company;
     (vi) The Company exercises its right not to extend the term of this
Agreement beyond the then current term, unless the Company concurrently
exercises its right not to renew the employment agreements in effect with
respect to the then-current members of Group B (as defined below). “Group B”
means the following individuals Kenneth A. Boerger, Jonathan S. Freeman, Daniel
P. Ibele, Susan Allene Kovach, Timothy T. Paige, Roberto Rubio Barnes and Scott
M. Sellick. If the employment of any individual listed in the preceding sentence
is terminated by the Company for Cause or by the individual without Good Reason,
that individual shall no longer be a member of Group B. For purposes of this
Section 5(d)(6), the term “employment agreements” does not include the Letter
Agreement (as defined in Section 12(n)) or similar agreements relating to a
change in control of the Company.
If the Executive does not deliver to the Chief Executive Officer, within ninety
(90) days after the date on which the Executive knew or should have known of the
Good Reason event, written notice specifying in reasonable detail the
particulars giving rise to the Good Reason Event, the Executive shall be deemed
conclusively to have waived that particular Good Reason Event (but not any
subsequent Good Reason Event) even if the Executive’s failure to give timely
notice of the Good Reason event is a result of the Executive’s incapacity due to
physical or mental illness.

4



--------------------------------------------------------------------------------



 



          (e) Termination by Resignation or Retirement. If the Executive
terminates his employment by resigning or retiring, other than at the written
request of the Company or for Good Reason, the Company shall pay the Executive
base salary through the Date of Termination at the rate in effect at the time
the Notice of Termination is given. In addition, the Company shall pay or
provide to the Executive all other amounts and benefits to which the Executive
is entitled under any compensation plan or practice of the Company, pension
plan, retirement savings plan, equity participation plan, stock purchase plan,
medical benefits and other benefits of the Company or provided by law, at the
time such payments are due. The Company shall have no further obligations to the
Executive under this Agreement.
          (f) Notice of Termination. A party who purports to terminate the
Executive’s employment (other than as a result of death or as a result of
resignation or retirement that is not at the written request of the Company and
is not for Good Reason) shall provide to the other party Notice of Termination
in accordance with Section 5. “Notice of Termination” means a written notice
that indicates the specific termination provision in this Agreement upon which
the terminating party is relying and that sets forth in reasonable detail the
facts and circumstances claimed to provide a basis for termination of the
Executive’s employment under the provision so indicated.
          (g) Date of Termination, Etc. “Date of Termination” means the date on
which the Executive incurs a “separation from service” within the meaning of
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”).
     6. Compensation upon Termination.
          (a) Death. If the Executive’s employment with the Company is
terminated by reason of the Executive’s death, the Executive’s estate shall be
entitled to the following:
     (i) Payment of the Executive’s base salary accrued through the Date of
Termination;
     (ii) Payment of the Executive’s incentive compensation under all plans in
effect at the Date of Termination paid at target but prorated over the period of
each applicable plan through the Date of Termination;
     (iii) One (1) times the sum of the Executive’s annual base salary at the
then current rate in effect as of the Date of Termination payable in one
(1) lump-sum payment;
     (iv) Continuation of the Executive’s medical, prescription drug, dental and
vision benefits (collectively, “Medical Insurance Benefits”) for the Executive’s
covered dependents for a period of twelve (12) months following the Date of
Termination. On or about January 31 of the first full calendar year after the
Date of Termination, and on each anniversary thereof for each year during which
the Executive’s dependents are eligible for coverage pursuant to this
Section 6(a)(iv), the Executive’s dependents shall pay the cost, on an after-tax
basis, for the continued Medical Insurance Benefits, and concurrently therewith
the Company will make a payment to the Executive’s dependents such that, after
payment of all taxes incurred by the Executive’s dependents as a result of their
receipt of the Medical Insurance Benefits and payment by the Company, the

5



--------------------------------------------------------------------------------



 



Executive’s dependents will retain an amount equal to the amount they paid
during the immediately preceding calendar year for the Medical Insurance
Benefits; and
     (v) Awards to the Executive pursuant to any Equity Compensation plan of the
Company shall vest immediately as of the Date of Termination and, if applicable,
be exercisable for a period of three years following the Date of Termination or
for such longer period following the Date of Termination specified by the award
granted to the Executive; provided however, that nothing in this Agreement shall
act to extend the term of any Equity Compensation award and no Equity
Compensation award that has an option feature (i.e., a feature that requires
that the grantee take an affirmative action to obtain the benefit of the award)
may be exercised after the expiration of the term of the award specified in the
award granted to the Executive.
          (b) Termination for Permanent Disability, Without Cause or for Good
Reason. If the Company terminates the Executive’s employment for Permanent
Disability or without Cause, or the Executive terminates his employment for Good
Reason (other than as a result of the Executive’s death or Permanent
Disability), the Executive shall be entitled to the following:
     (i) Payment, not later than five (5) business days after the Date of
Termination, of the Executive’s base salary accrued through the Date of
Termination;
     (ii) With respect to the Executive’s annual incentive compensation
opportunity during the year in which the Date of Termination occurs, payment of
an amount equal to the Executive’s target award, prorated through the Date of
Termination; provided, however, that in any event the amount payable pursuant to
this clause shall not be less than 50% of the Executive’s target award. The
amount payable pursuant to this clause shall be paid, subject to Section 6(c),
between January 1 and March 15 of the year following the year in which the Date
of Termination occurs;
     (iii) If the Executive is eligible under any “performance-based” equity
Compensation plans (as defined below) as of the date on which Notice of
Termination is given, payment of the applicable Equity Compensation (or, in the
Compensation Committee’s discretion, cash equal in value to the applicable
Equity Compensation) actually earned for each performance cycle during which the
Date of Termination occurs, but prorated through the Date of Termination. The
amount required to be paid pursuant to this clause (iii) shall be paid, subject
to Section 6(c), between January 1 and March 15 of the year following the end of
each applicable performance cycle. For purposes of this Agreement, the following
terms have the meanings given them below:
          (A) “Equity Compensation” means shares of common stock, whether or not
restricted, restricted stock units, performance shares, performance units, stock
options, stock appreciation rights and/ or any other equity-based or
equity-related award.

6



--------------------------------------------------------------------------------



 



          (B) A compensation plan shall be deemed a “performance-based equity
compensation plan” if the plan provides that Equity Compensation may be earned
pursuant to the plan and the plan provides that the amount of, or the
entitlement to, the Equity Compensation is contingent on the satisfaction of
pre-established organizational or individual performance criteria relating to a
performance period of at least twelve (12) consecutive months. Organizational or
individual performance criteria are considered pre-established if established in
writing by the date not later than ninety (90) days after the commencement of
the performance period, provided that the outcome is substantially uncertain at
the time the criteria are established. A performance-based equity compensation
plan also may provide for payments based upon subjective performance criteria,
provided that—
          (1) The subjective performance criteria are bona fide and relate to
the performance of the Executive, a group of employees that includes the
Executive, or a business unit for which the Executive provides services (which
may include the entire Company); and
          (2) The determination that any subjective performance criteria have
been met is not made by the Executive or a family member of the Executive, or a
person under the effective control of the Executive or such a family member, and
no amount of the compensation of the person making the determination is
effectively controlled in whole or in part by the Executive or such a family
member;
     (iv) A lump sum payment equal to two (2) times the sum of (A) Executive’s
annual Base Compensation at the rate in effect on the date on which Notice of
Termination is given and (B) the Executive’s target annual incentive
compensation opportunity at the time the Notice of Termination is given. The
amount required to be paid pursuant to this clause (iv) shall be paid, subject
to Section 6(c), not later than five (5) business days after the Date of
Termination;
     (v) Continuation of the Executive’s medical, prescription drug, dental and
life insurance benefits (collectively, “Insurance Benefits”) for a period of
twenty-four (24) months following the Date of Termination. On or about
January 31 of the first full calendar year after the Date of Termination, and on
each anniversary thereof for each year during which the Executive is eligible
for coverage pursuant to this Section 6(a)(v), Executive shall pay the cost, on
an after-tax basis, for the continued Insurance Benefits, and concurrently
therewith the Company will make a payment to the Executive such that, after
payment of all taxes incurred by the Executive as a result of his receipt of the
Insurance Benefits and payment by the Company, the Executive will retain an
amount equal to the amount the Executive paid during the immediately preceding
calendar year for the Insurance Benefits; and
     (vi) Any awards of Equity Compensation (other than “performance-based”
Equity Compensation”) that have been granted to the Executive and that have not
vested as of the Date of Termination shall vest immediately on the Date of
Termination. To the extent that any such awards (such as stock options or stock
appreciation rights) contain an option feature (i.e., a feature that requires

7



--------------------------------------------------------------------------------



 



that the grantee take an affirmative action in order to obtain the benefit of
the award), they shall be exercisable for a period of three years following the
Date of Termination or for such longer period following the Date of Termination
as is specified in the award agreements governing the award(s). However, the
immediately preceding sentence shall not be deemed to extend the term of any
award of Equity Compensation that, by the terms of the agreement governing it,
is scheduled to expire unless exercised prior to the expiration of the three
(3) year period referred to in the immediately preceding sentence.
          (c) Payments. Payment of benefits under Section 6(a) is subject to
reasonable evidence of authority to act for the decedent’s estate. Payment of
benefits under clauses (ii), (iii), (iv), (v) and (vi) of Section 6(b) is
conditioned on the release provided under Section 6(d) becoming effective.
Except as otherwise provided in this Agreement, all payments under this
Agreement shall be subject to applicable withholdings. Notwithstanding any
provisions of this Section 6 to the contrary, if the Executive is a “specified
employee” (within the meaning of Section 409A of the Code and determined
pursuant to policies adopted by the Company) on the Executive’s Date of
Termination, amounts that otherwise would be payable, pursuant to clauses (ii),
(iii), (iv), (v) and (vi) of Section 6(b) of this Agreement (as well as any
other payment or benefit that the Executive is entitled to receive upon the
Executive’s separation from service that would be considered to be deferred
compensation under Section 409A of the Code), during the six (6) month period
immediately following the Date of Termination (the “Delayed Payments”) will
instead be paid or made available on the earlier of (i) the first day of the
seventh month following the Executive’s Date of Termination and (ii) the
Executive’s death (the applicable date, the “Initial Payment Date”).
Continuation of benefits under Section 6(a)(iv) or 6(b)(vi), shall be in
addition to and not concurrent with any continuation rights Executive may have
under the Consolidated Omnibus Budget Reconciliation Act of 1985, or similar
state law.
          (d) Release. Payment of any amount to and the provision of any
benefits to, or on behalf of, the Executive pursuant to any of clauses (ii),
(iii), (iv), (v) and (vi) of Section 6(b) of this Agreement and Executive’s
acceptance of such amounts shall be conditioned on the Executive’s execution and
delivery to the Company, no later than sixty (60) days after the Date of
Termination, of a general waiver and release of claims in the form attached
hereto as Exhibit A or in such other form as the Company may reasonably request
to provide a complete release of all claims and causes of action the Executive
or the Executive’s estate may have against the Company, except claims and causes
of action arising out of, or related to, the obligations of the Company pursuant
to this Agreement and Claims (as defined in Exhibit A) for vested benefits under
any pension plan, retirement plan and savings plan, rights under any Equity
Compensation plan and stock purchase plan and rights to continuation of medical
care coverage pursuant to the Consolidated Omnibus Budget Reconciliation Act of
1985 and any similar state law.
          (e) No Offset for Benefits. There shall be no offset to any
compensation or other benefits otherwise payable to, or on behalf of, the
Executive pursuant to the terms of Section 6 of this Agreement as a result of
the receipt by Executive of any pension, retirement or other benefit payments
(including, but not limited to, accrued vacation) except as provided by
Section 12(n).

8



--------------------------------------------------------------------------------



 



(f) Excise Tax.
     (i) Anything in this Agreement to the contrary notwithstanding, if it shall
be determined that any payment or distribution to the Executive or for the
Executive’s benefit (whether paid or payable or distributed or distributable)
pursuant to the terms of this Agreement or otherwise (the “Payment”) would be
subject to the excise tax imposed by section 4999 of the Code or any successor
provision (the “Excise Tax”), then the Executive shall be entitled to receive
from the Company an additional payment (the “Gross-Up Payment”) in an amount
such that the net amount of the Payment and the Gross-Up Payment retained by the
Executive after the calculation and deduction of all Excise Taxes (including any
interest or penalties imposed with respect to such taxes) on the payment and all
federal, state and local income tax, employment tax and Excise Tax (including
any interest or penalties imposed with respect to such taxes) on the Gross-Up
Payment provided for in this Section 6(g), and taking into account any lost or
reduced tax deductions on account of the Gross-Up Payment, shall be equal to the
Payment;
     (ii) Notwithstanding any provision of this Agreement to the contrary, but
giving effect to any redetermination of the amount of Gross-Up payments
otherwise required by this Section 6(f), if but for this sentence the Company
would be obligated to make a Gross-Up Payment to the Executive, and the
aggregate “present value” of the “parachute payments” to be paid or provided to
the Executive under this Agreement or otherwise does not exceed 1.10 multiplied
by three times the Executive’s “base amount,” then the payments and benefits to
be paid or provided under this Agreement will be reduced (or repaid to the
Company, if previously paid or provided) to the minimum extent necessary so that
no portion of any payment or benefit to the Executive, as so reduced or repaid,
constitutes an “excess parachute payment.” For purposes of this
Section 6(f)(ii), the terms “excess parachute payment,” “present value,”
“parachute payment,” and “base amount” have the meanings assigned to them by
Section 280G of the Code. The determination of whether any reduction in or
repayment of such payments or benefits to be provided under this Agreement is
required pursuant to this Section 6(f)(ii) will be made at the expense of the
Company, if requested by the Executive or the Company, by the Accountants (as
defined in Section 6(f)(iii)). Appropriate adjustments will be made to amounts
previously paid to the Executive, or to amounts not paid pursuant to this
Section 6(f)(ii), as the case may be, to reflect properly a subsequent
determination that the Executive owes more or less Excise Tax than the amount
previously determined to be due. If a Payment intended to be provided under the
Agreement is required to be reduced pursuant to this Section 6(f)(ii), the
payments shall be reduced in the following order of priority: payments pursuant
to Section 6(b)(iv), payments pursuant to Section 6(b)(v) and payments pursuant
to Section 6(b)(ii), with any Equity Compensation having an option feature being
the last payments to be subject to reduction.
     (iii) All determinations required to be made under this Section 6,
including whether and when the Gross-Up Payment is required and the amount of
such Gross-Up Payment, and the assumptions to be utilized in arriving at such
determinations, shall be made in good faith by the Accountants (as defined

9



--------------------------------------------------------------------------------



 



below), which shall provide the Executive and the Company with detailed
supporting calculations with respect to such Gross-Up Payment within fifteen
(15) business days of the receipt of notice from the Executive or the Company
that has received or will receive a Payment. For the purposes of this
Section 6(f), the “Accountants” shall mean the Company’s independent certified
public accountants serving immediately prior to the change in control that with
other events results in the imposition of the Excise Tax. If the Accountants are
also serving as accountant or auditor for the individual, entity or group
effecting a change in control that with other events results in the imposition
of the Excise Tax, the Company shall appoint another recognized public
accounting firm to make the determinations required hereunder (which accounting
firm shall also be referred to herein as the “Accountants”). All fees and
expenses of the Accountants shall be borne solely by the Company. For the
purposes of determining whether any of the Payments will be subject to the
Excise Tax and the amount of such Excise Tax, such Payments will be treated as
“parachute payments” within the meaning of section 280G of the Code, and all
“parachute payments” in excess of the “base amount” (as defined under section
280G(b)(3) of the Code) shall be treated as subject to the Excise Tax, unless
and except to the extent that in the opinion of the Accountants such Payments
(in whole or in part) either do not constitute “parachute payments” or represent
reasonable compensation for services actually rendered (within the meaning of
section 280G(b)(4) of the Code) in excess of the “base amount,” or such
“parachute payments” are otherwise not subject to such Excise Tax. For purposes
of calculating whether the Excise Tax is applicable and determining the amount
of the Gross-Up Payment, (A) to the extent not otherwise specified herein,
reasonable assumptions and approximations may be made, (B) good faith
interpretations of the Code may be relied upon and (C) the Executive shall be
deemed to pay Federal income taxes at the highest applicable marginal rate of
Federal income taxation for the calendar year in which the Gross-Up Payment is
to be made, net of the maximum reduction in Federal income taxes which could be
obtained from the deduction of such state or local taxes if paid in such year
(determined without regard to limitations on deductions based upon the amount of
the Executive’s adjusted gross income), and to have otherwise allowable
deductions for Federal, state and local income tax purposes at least equal to
those disallowed because of the inclusion of the Gross-Up Payment in the
Executive’s adjusted gross income. Any determination by the Accountants shall be
binding upon the Company and the Executive. As a result of uncertainty in the
application of section 4999 of the Code at the time of the initial determination
by the Accountants hereunder, it is possible that the Gross-Up Payment made will
have been an amount less than the Company should have paid pursuant to this
Section 6(f) (the “Underpayment”). If the Company exhausts its remedies pursuant
to Section 6(f) and the Executive is required to make a payment of any Excise
Tax, the Underpayment shall be promptly paid by the Company to the Executive or
for his benefit; and
     (iv) The Executive shall notify the Company in writing of any claim by the
Internal Revenue Service that, if successful, would require the payment by the
Company of the Gross-Up Payment. Such notification shall be given as soon as
practicable after the Executive is informed in writing of such claim and shall
apprise the Company of the nature of such claim and the date on which such

10



--------------------------------------------------------------------------------



 



claim is requested to be paid. The Executive shall not pay such claim prior to
the expiration of the 30-day period following the date on which the Executive
gives such notice to the Company (or such shorter period ending on the date that
any payment of taxes, interest and/or penalties with respect to such claim is
due). If the Company notifies the Executive in writing prior to the expiration
of such period that it desires to contest such claim, the Executive shall:
          (A) give the Company any information reasonably requested by the
Company relating to such claim;
          (B) take such action in connection with contesting such claim as the
Company shall reasonably request in writing from time to time, including,
without limitation, accepting legal representation with respect to such claim by
an attorney reasonably selected by the Company;
          (C) cooperate with the Company in good faith in order to effectively
contest such claim; and
          (D) permit the Company to participate in any proceedings relating to
such claims; provided, however, that the Company shall bear and pay directly all
costs and expenses (including additional interest and penalties) incurred in
connection with such contest and shall indemnify the Executive for and hold the
Executive harmless from, on an after-tax basis, any Excise Tax or income tax
(including interest and penalties with respect thereto) imposed as a result of
such representation and payment of all related costs and expenses. Without
limiting the foregoing provisions of this Section 6(f), the Company shall
control all proceedings taken in connection with such contest and, at its sole
option, may pursue or forgo any and all administrative appeals, proceedings,
hearings and conferences with the taxing authority in respect of such claim and
may, at its sole option, either direct the Executive to pay the tax claimed and
sue for a refund or contest the claim in any permissible manner, and the
Executive agrees to prosecute such contest to a determination before any
administrative tribunal, in a court of initial jurisdiction and in one or more
appellate courts, as the Company shall determine; provided, however, that if the
Company directs the Executive to pay such claim and sue for a refund, the
Company shall advance the amount of such payment to the Executive, on an
interest-free basis, and shall indemnify the Executive for and hold the
Executive harmless from, on an after-tax basis, any Excise Tax or income tax
(including interest or penalties with respect thereto) imposed with respect to
such advance or with respect to any imputed income with respect to such advance
(including as a result of any forgiveness by the Company of such advance);
provided, further, that any extension of the statute of limitations relating to
the payment of taxes for the taxable year of the Executive with respect to which
such contested amount is claimed to be due is limited solely to such contested
amount. Furthermore, the Company’s control of the contest shall be limited to
issues with respect to which a Gross-Up Payment would be payable hereunder and
the Executive shall be entitled to settle or contest, as the case may be, any
other issue raised by the Internal Revenue Service or any other taxing
authority.

11



--------------------------------------------------------------------------------



 



     (v) Notwithstanding any other provision of this Section 6(f) to the
contrary and subject to Section 6(c), all taxes and expenses described in this
Section 6(f) shall be paid or reimbursed within five (5) business days after the
Executive submits evidence of incurrence of such taxes and/or expenses, provided
that in all events such reimbursement will be made no later than the end of the
year following the year in which the applicable taxes are remitted or, in the
case of reimbursement of expenses incurred due to a tax audit or litigation to
which there is no remittance of taxes, no later than the end of the year
following the year in which the audit is completed or there is a final and
nonappealable settlement or other resolution of the litigation in accordance
with Treasury Regulation Section 1.409A-3(i)(1)(v). Each provision of
reimbursements pursuant to this Section 6(f) shall be considered a separate
payment and not one of a series of payments for purposes of Section 409A. Any
expense reimbursed by the Company in one taxable year in no event will affect
the amount of expenses required to be reimbursed or in-kind benefits required to
be provided by the Company in any other taxable year.
     7. Termination Obligations.
          (a) The Executive hereby acknowledges and agrees that all personal
property and equipment furnished to or prepared by the Executive in the course
of or incident to the Executive’s employment by the Company belongs to the
Company and shall be promptly returned to the Company upon termination of the
employment. “Personal property” includes, without limitation, all books,
manuals, records, reports, notes, contracts, lists, blueprints, and other
documents, or materials, or copies thereof (including computer files), and all
other proprietary information relating to the business of the Company or any
affiliate. Following termination of employment, the Executive will not retain
any written or other tangible material containing any proprietary information or
Confidential Information (as defined below) of the Company or any affiliate of
the Company.
          (b) Upon termination of the employment, the Executive shall be deemed
to have resigned from all offices and directorships then held with the Company
or any affiliate of the Company.
          (c) The representations and warranties contained herein and the
Executive’s obligations and/or agreements under Sections 7, 8, 9, 20, 11 and 12
hereof shall survive termination of the employment and the expiration of this
Agreement.
          (d) Any reference to the Company in this Section 7 shall include the
Company and any entity that owns, is owned by or is under common ownership with
the Company (an “Affiliate”).
     8. Records and Confidential Data.
          (a) The Executive acknowledges that in connection with the performance
of his duties during the term of this Agreement, the Company will make available
to the Executive, or the Executive will have access to, certain Confidential
Information (as defined below) of the Company. The Executive acknowledges and
agrees that any and all Confidential Information learned or obtained by the
Executive during the course of his employment by the Company or otherwise
(including, without limitation, information that the Executive obtained through
or in

12



--------------------------------------------------------------------------------



 



connection with the Executive’s stock ownership in and employment by the Company
prior to the date hereof) whether developed by the Executive alone or in
conjunction with others or otherwise, shall be and is the property of the
Company.
          (b) The Executive shall keep all Confidential Information confidential
and will not use such Confidential Information other than in connection with the
Executive’s discharge of his duties hereunder. The Executive will safeguard the
Confidential Information from unauthorized disclosure. This covenant is not
intended to, and does not limit in any way, any of the Executive’s duties or
obligations to the Company under statutory or common law not to disclose or to
make personal use of the Confidential Information or trade secrets.
          (c) Following the Executive’s termination hereunder, as soon as
possible after the Company’s written request, the Executive will return to the
Company all written Confidential Information that has been provided to the
Executive, and the Executive will destroy all copies of any analyses,
compilations, studies or other documents prepared by the Executive or for the
Executive’s use containing or reflecting any Confidential Information. Within
ten (10) business days of the receipt of such request by the Executive, the
Executive shall, upon written request of the Company, deliver to the Company a
notarized document certifying that such written Confidential Information has
been returned or destroyed in accordance with this Section 8(c).
          (d) For the purposes of this Agreement, “Confidential Information”
shall mean all confidential and proprietary information of the Company,
including, without limitation, the Company’s marketing strategies, pricing
policies or characteristics, customers and customer information, product or
product specifications, designs, software systems, cost of equipment, customer
lists, business or business prospects, plans, proposals, codes, marketing
studies, research, reports, investigations, public relations methods, or other
information of similar character. For purposes of this Agreement, the
Confidential Information shall not include and the Executive’s obligations under
this Section 8 shall not extend to (i) information which is available in the
public domain, (ii) information obtained by the Executive from third persons
(other than employees of the Company or its affiliates) not under agreement to
maintain the confidentiality of the same and (iii) information that is required
to be disclosed by law or legal process.
          (e) Any reference to the Company in this Section 8 shall include the
Company and its Affiliates.
     9. Assignment of Inventions.
          (a) Definition of Inventions. “Inventions” mean discoveries,
developments concepts, ideas, methods, designs, improvements, inventions,
formulas, processes, techniques, programs, know-how and data, whether or not
patentable or registerable under copyright or similar statutes, except any of
the foregoing that (i) is not related to the business of the Company or the
Company’s actual or demonstrable research or development, (ii) does not involve
the use of any equipment, supplies, facility or Confidential Information of the
Company, (iii) was developed entirely on the Executive’s own time, and (iv) does
not result from any work performed by the Executive for the Company.

13



--------------------------------------------------------------------------------



 



          (b) Assignment. The Executive agrees to and hereby does assign to the
Company, without further consideration, all of his right, title and interest in
any and all Inventions the Executive may make during the term hereof.
          (c) Duty to Disclose and Assist. The Executive agrees to promptly
disclose in writing all Inventions to the Company, and to provide all assistance
reasonably requested by the Company in the preservation of the Company’s
interests in the Inventions including obtaining patents in any country
throughout the world. Such services will be without additional compensation if
the Executive is then employed by the Company and for reasonable compensation
and subject to his reasonable availability if he is not. If the Company cannot,
after reasonable effort, secure the Executive’s signature on any document or
documents needed to apply for or prosecute any patent, copyright, or other right
or protection relating to an Invention, whether because of his physical or
mental incapacity or for any other reason whatsoever, the Executive hereby
irrevocably designates and appoints the Company and its duly authorized Officers
and agents as his agent and attorney-in-fact, to act for and on his behalf and
in his name and stead for the purpose of executing and filing any such
application or applications and taking all other lawfully permitted actions to
further the prosecution and issuance of patents, copyrights, or similar
protections thereon, with the same legal force and effect as if executed by the
Executive.
          (d) Ownership of Copyrights. The Executive agrees that any work
prepared for the Company which is eligible for United States copyright
protection or protection under the Universal Copyright Convention or other such
laws or protections including, but not limited to, the Berne Copyright
Convention and/or the Buenos Aires Copyright Convention shall be a work made for
hire and ownership of all copyrights (including all renewals and extensions)
therein shall vest in the Company. If any such work is deemed not to be a work
made for hire for any reason, the Executive hereby grants, transfers and assigns
all right, title and interest in such work and all copyrights in such work and
all renewals and extensions thereof to the Company, and agrees to provide all
assistance reasonably requested by the Company in the establishment,
preservation and enforcement of the Company’s copyright in such work, such
assistance to be provided at the Company’s expense but without any additional
compensation to the Executive. The Executive hereby agrees to and does hereby
waive the enforcement of all moral rights with respect to the work developed or
produced hereunder, including without limitation any and all rights of
identification of authorship and any and all rights of approval, restriction or
limitation on use or subsequent modifications.
          (e) Litigation. The Executive agrees to render assistance and
cooperation to the Company at its request regarding any matter, dispute or
controversy with which the Company may become involved and of which the
Executive has or may have reason to have knowledge, information or expertise.
Such services will be without additional compensation if the Executive is then
employed by the Company and for reasonable compensation and subject to his
reasonable availability if he is not.
          (f) Construction. Any reference to the Company in this Section 9 shall
include the Company and its Affiliates.
     10. Additional Covenants.
          (a) Non-Interference with Customer Accounts. Executive covenants and
agrees that (i) during employment and (ii) for a period of twelve (12) months
commencing on the

14



--------------------------------------------------------------------------------



 



Date of Termination, except as may be required by Executive’s employment by the
Company, Executive shall not directly or indirectly, personally or on behalf of
any other person, business, corporation, or entity, contact or do business with
any customer of the Company with respect to any product, business activity or
service which is competitive with any product, business, activity or service of
the type sold or provided by the Company.
          (b) Non-Competition. In consideration of and in connection with the
benefits provided to the Executive under this Agreement and in order to protect
the goodwill of the Company, the Executive hereby agrees that if the Executive’s
employment is terminated, then, unless the Company otherwise agrees in writing,
for a period of twelve (12) months commencing on the Date of Termination, the
Executive shall not, directly or indirectly, own, manage, operate, join, control
or participate in the ownership, management, operation or control of, or be
connected as a director, officer, employee, partner, consultant or otherwise
with any entity engaged in a business which sells, in competition with the
Company and its affiliates, the same type of products as sold by the Company,
including without limitation glass tableware, ceramic dinnerware, metal flatware
and plastic supplies to the foodservice industry other than as a shareholder or
beneficial owner owning five percent (5%) or less of the outstanding securities
of a public company. Without limiting the foregoing, currently the following
business operations among others sell, in competition with the Company and its
affiliates, the same type of products as sold by the Company and its affiliates:
Anchor Hocking; Arc International and its affiliate Cardinal International,
Inc.; Oneida Ltd.; and any glass tableware manufacturer, seller or importer for
Bormioli Rocco Casa SpA, for the Kedaung group of companies of Indonesia or for
the Sisecam group of companies of Turkey including Pasabahce.
          (c) No Diversion. The Executive covenants and agrees that in addition
to the other Covenants set forth in this Section 10, (i) during his employment
and (ii) for a period of twelve (12) months following his Date of Termination,
Executive shall not divert or attempt to divert or take advantage of or attempt
to take advantage of any actual or potential business opportunities of the
Company (e.g., joint ventures, other business combinations, investment
opportunities, potential investors in the Company, and other similar
opportunities) of which the Executive became aware as a result of his employment
with the Company.
          (d) Non-Recruitment. The Executive acknowledges that the Company has
invested substantial time and effort in assembling its present workforce.
Accordingly, the Executive covenants and agrees that during employment and for
period of twelve (12) months commencing on the Date of Termination, the
Executive shall not either for the Executive’s own account or jointly with or as
a manager, agent, officer, employee, consultant, partner, joint venture owner or
shareholder or otherwise on behalf of any other person, firm or corporation
directly or indirectly entice, solicit, attempt to solicit, or seek to induce or
influence any Officer or employee of the Company to leave his or her employment
with the Company or to offer employment to any person who on or during the six
(6) month period immediately preceding the date of such solicitation or offer
was an employee of the Company; provided, however, that this Section 10(d) shall
not be deemed to be breached with respect to an employee or former employee of
the Company who responds to a general advertisement seeking employment or who
otherwise initiates contact for the purpose of seeking employment.
          (e) Non-Disparagement. Executive covenants and agrees that during the
Executive’s employment and for period of twelve (12) months commencing on the
Date of Termination, Executive shall not induce or incite claims of
discrimination, wrongful discharge, or any other claims against the Company or
any of its directors, Officers, employees or equity

15



--------------------------------------------------------------------------------



 



holders, by any other persons, executives or entities, and the Executive shall
not undertake any harassing or disparaging conduct directed at the Company or
any of its directors, Officers, employees or equity holders, other than such
statements made as part of testimony compelled by law or legal process.
          (f) Remedies. The Executive acknowledges that should the Executive
violate any of the covenants contained in Sections 7, 8, 9 or 10 hereof
(collectively, the “Covenants”), it would be difficult to determine the
resulting damages to the Company and, in addition to any other remedies it may
have, the Company shall be entitled to (i) temporary injunctive relief without
being required to post a bond, (ii) permanent injunctive relief without the
necessity of proving actual damage and (iii) forfeiture of all benefits
otherwise payable to or for the account of the Executive under
Sections 6(b)(ii), (iii), (iv) and (v) following the violation. The Executive
shall be liable to pay all costs including reasonable attorneys’ fees which the
Company may incur in enforcing or defending, to any extent, these Covenants,
whether or not litigation is actually commenced and including litigation of any
appeal taken or defended by the Company, where the Company succeeds in enforcing
any part of these Covenants. The Company may elect to seek one or more of these
remedies at its sole discretion on a case by case basis. Failure to seek any or
all remedies in one case does not restrict the Company from seeking any remedies
in another situation. Such action by the Company shall not constitute a waiver
of any of its rights.
          (g) Severability and Modification of any Unenforceable Covenant. It is
the parties’ intent that each of the Covenants be read and interpreted with
every reasonable inference given to its enforceability. However, it is also the
parties’ intent that if any term, provision or condition of the Covenants is
held to be invalid, void or unenforceable, the remainder of the provisions
thereof shall remain in full force and effect and shall in no way be affected,
impaired or invalidated. Finally, it is also the parties’ intent that if it is
determined any of the Covenants are unenforceable because of over breadth, then
the covenants shall be modified so as to make it reasonable and enforceable
under the prevailing circumstances.
          (h) Tolling. If the Executive breaches any Covenant, the running of
the period of restriction shall be automatically tolled and suspended for the
amount of time that the breach continues, and shall automatically recommence
when the breach is remedied so that the Company shall receive the benefit of the
Executive’s compliance with the Covenants. This paragraph shall not apply to any
period for which the Company is awarded and receives actual monetary damages for
breach by the Executive of a Covenant with respect to which this paragraph
applies.
          (i) Construction. Any reference to the Company in this Section 10
shall include the Company and its affiliates.
     11. No Assignment. This Agreement and the rights and duties hereunder are
personal to the Executive and shall not be assigned, delegated, transferred,
pledged or sold by the Executive without the prior written consent of the
Company. The Executive hereby acknowledges and agrees that the Company may
assign, delegate, transfer, pledge or sell this Agreement and the rights and
duties hereunder (a) to an affiliate of the Company or (b) to any third party in
connection with (i) the sale of all or substantially all of the assets of the
Company or (ii) a stock purchase, merger, or consolidation involving the
Company. This Agreement shall inure to the benefit of and be enforceable by the
parties hereto, and their respective heirs, personal representatives, successors
and assigns.

16



--------------------------------------------------------------------------------



 



     12. Miscellaneous Provisions.
          (a) Payment of Taxes. Except as specifically provided for in this
Agreement, to the extent that any taxes become payable by the Executive by
virtue of any payments made or benefits conferred by the Company, the Company
shall not be liable to pay or obligated to reimburse the Executive for any such
taxes or to make any adjustment under this Agreement. Any payments otherwise due
under this Agreement to the Executive, including, but not limited to, the base
salary and any bonus compensation shall be reduced by any required withholding
for federal, state and/or local taxes and other appropriate payroll deductions.
          (b) Notices. All notices and other communications required or
permitted to be given pursuant to this Agreement shall be in writing and shall
be considered as properly given or made (i) if delivered personally or
(ii) after the expiration of five days from the date upon which such notice was
mailed from within the United States by certified mail, return receipt
requested, postage prepaid, (iii) upon receipt by prepaid telegram or facsimile
transmission (with written confirmation of receipt) or (iv) after the expiration
of the second business day following deposit with an overnight delivery service.
All notices given or made pursuant hereto shall be so given or made to the
parties at the following addresses:
If to the Executive:
Roberto Rubio Barnes
Versalles 104
Valle de San Angel
San Pedro Garza García
Nuevo León
México.
If to the Company:
Libbey Inc.
300 Madison Avenue
P.O. Box 10060
Toledo, Ohio 43604
Facsimile: (419) 325-2585
Attention: Secretary
The address of any party hereto may be changed by a notice in writing given in
accordance with the provisions hereof.
          (c) Severability. If any provision of this Agreement is held by a
court of competent jurisdiction to be invalid, illegal or unenforceable, such
provision shall be severed and enforced to the extent possible or modified in
such a way as to make it enforceable, and the invalidity, illegality or
unenforceability thereof shall not affect the validity, legality or
enforceability of the remaining provisions of this Agreement.
          (d) Governing Law. This Agreement shall be governed by and construed
in accordance with the laws of the State of Ohio applicable to contracts
executed in and to be performed entirely within that state, except with respect
to matters of law concerning the internal corporate affairs of any corporate
entity which is a party to or the subject of this Agreement, and

17



--------------------------------------------------------------------------------



 



as to those matters, the law of the jurisdiction under which the respective
entity derives its powers shall govern. The parties irrevocably agree that all
actions to enforce an arbitrator’s decision pursuant to Section 12(l) of this
Agreement shall be instituted and litigated only in federal, state or local
courts sitting in Toledo, Ohio and each of such parties hereby consents to the
exclusive jurisdiction and venue of such court and waives any objection based on
forum non conveniens.
          (e) Waiver of Jury Trial. THE PARTIES HEREBY WAIVE, RELEASE AND
RELINQUISH ANY AND ALL RIGHTS THEY MAY HAVE TO A TRIAL BY JURY WITH RESPECT TO
ANY ACTIONS TO ENFORCE AN ARBITRATOR’S DECISION PURSUANT TO SECTION 12(L) OF
THIS AGREEMENT.
          (f) Counterparts. This Agreement may be executed in counterparts, each
of which shall be an original, but all of which shall constitute one and the
same instrument.
          (g) Entire Understanding. This Agreement including all Exhibits and
Recitals hereto which are incorporated herein by this reference, together with
the other agreements and documents being executed and delivered concurrently
herewith by the Executive, the Company and certain of its affiliates, constitute
the entire understanding among all of the parties hereto and supersedes any
prior understandings and agreements, written or oral, among them respecting the
subject matter within.
          (h) Limitation on Liabilities. If the Executive is awarded any damages
as compensation for any breach of this Agreement or a breach of any covenant
contained in this Agreement (whether express or implied by either law or fact),
such damages shall be limited to contractual damages (including reasonable
attorneys’ fees) and shall exclude (i) punitive damages and (ii) consequential
and/or incidental damages (e.g., lost profits and other indirect or speculative
damages). The maximum amount of damages that the Executive may recover for any
reason shall be all amounts owed (but not yet paid) to the Executive pursuant to
this Agreement.
          (i) Pronouns and Headings. As used herein, all pronouns shall include
the masculine, feminine, neuter, singular and plural thereof wherever the
context and facts require such construction. The headings, titles and subtitles
herein are inserted for convenience of reference only and are to be ignored in
any construction of the provisions hereof.
          (j) Amendment. Except as set forth in Sections 10(g) and 12(c) above,
this Agreement shall not be changed or amended unless in writing and signed by
both the Executive and the Chairman of the Board of Directors or unless amended
by the Company in any manner provided that the rights and benefits of the
Executive shall not be diminished by any amendment made by the Company without
the Executive’s written consent to such amendment.
          (k) Advice of Counsel. The Executive acknowledges (i) that he has
consulted with or has had the opportunity to consult with independent counsel of
his own choice concerning this Agreement and has been advised to do so by the
Company, and (ii) that he has read and understands this Agreement, is fully
aware of its legal effect, and has entered into it freely based on his own
judgment.
          (l) Arbitration. Notwithstanding anything herein to the contrary, in
the event that there shall be a dispute among the parties arising out of or
relating to this Agreement, or

18



--------------------------------------------------------------------------------



 



the breach thereof, the parties agree that such dispute shall be resolved by
final and binding arbitration in Toledo, Ohio, administered by the American
Arbitration Association (the “AAA”), in accordance with AAA’s Employment ADR
Rules. The arbitrator’s decision shall be final and binding upon the parties,
and may be entered and enforced in any court of competent jurisdiction by either
of the parties. The arbitrator shall have the power to grant temporary,
preliminary and permanent relief, including without limitation, injunctive
relief and specific performance. The arbitrator’s fees and expenses shall be
paid by the Company.
          (m) Attorney’s Fees. If any arbitration or other proceeding, including
without limitation any hearing before the Board, any arbitration proceeding, any
proceeding to enforce an arbitration award, any legal action and any appeal, is
brought by one party against the other relating to, or in connection with this
Agreement, the Company shall reimburse the Executive reasonable attorneys’ fees
and other costs within a reasonable time after the same are incurred in addition
to any other relief to which the Executive may be entitled.
          (n) Effect on Other Agreements. It is the intention of the parties
hereto and thereto that this Agreement provide benefits that are not otherwise
provided by the Letter Agreement dated as of January 1, 2010, between the
Executive and the Company (the “Letter Agreement”), which provides to the
Executive certain benefits in connection with a Change in Control (as defined in
the Letter Agreement). If the Executive’s employment is terminated prior to, or
during the two (2) year period following, a Change in Control and the Executive
is entitled to benefits under the Letter Agreement as a result of or in
connection with his termination of employment, then the Executive shall not be
entitled to benefits under this Agreement in connection with his termination of
employment.
          (o) Coordination with Deferred Compensation Plans. If and to the
extent that the Executive has elected, pursuant to the Executive Savings Plan
(“ESP”), the Executive Deferred Compensation Plan (“DCP”) or any other
non-qualified deferred compensation plan (such plans being referred to as
“deferred compensation plans”), to defer receipt of any of compensation,
including without limitation any performance-based Equity Compensation or other
Equity-Based Compensation (as defined in the DCP), the terms of the applicable
deferred compensation plan shall govern as to the events upon which compensation
that is subject to a deferral election is distributed to the Executive and the
timing of any such distribution. However, the terms of this Agreement or, in the
case of a termination of the Executive’s employment in connection with a Change
in Control, the Letter Agreement, shall govern as to whether (and, if so, the
extent to which) amounts, including without limitation annual incentive
compensation, performance-based Equity Compensation and other Equity-Based
Compensation, that are subject to deferral elections have been earned or deemed
earned at the time of any distribution event contemplated by the relevant
deferred compensation plan.
          (p) Compliance with Section 409A of the Code. To the extent
applicable, it is intended that this Agreement comply with the provisions of
Section 409A of the Code. This Agreement will be administered in a manner
consistent with this intent. References to Section 409A of the Code will include
any proposed, temporary or final regulation, or any other formal guidance,
promulgated with respect to such section by the U.S. Department of Treasury or
the Internal Revenue Service.
     IN WITNESS WHEREOF, this Agreement has been executed as of the date and
year first above written.

19



--------------------------------------------------------------------------------



 



                  LIBBEY INC.    
 
           
 
  By:        
 
  Name:  
 
Susan A. Kovach    
 
  Title:   Vice President, General Counsel & Secretary    
 
                     
 
  Name:   Roberto Rubio Barnes    

20



--------------------------------------------------------------------------------



 



SCHEDULE 1

1.   Base salary of the Executive as of the date of this Agreement and
subsequent revisions.   2.   The Executive shall be eligible to participate in
the following benefit plans and programs of the Company:

  a.   The annual performance incentive compensation plan for corporate Officers
(currently the “Senior Management Incentive Plan”). The target percentage for an
Executive’s participation shall be the target percentage currently in effect for
the position as of the date of this Agreement (namely, 55% of annual base
salary) and any subsequent revisions.     b.   The long term incentive
compensation plan (currently the Libbey Inc. Long Term Incentive Compensation
Plan). The target percentage for the Executive’s participation shall be the
target percentage currently in effect for the position as of the date of this
Agreement (namely, 80% of annual base salary) and any subsequent revisions,
including an increase to 100% of annual base salary effective February 1, 2010.
    c.   Stock option and equity participation plan (currently the 2006 Omnibus
Incentive Plan of Libbey Inc.)     d.   Libbey Inc. Retirement Savings Plan    
e.   Financial Investment Counseling     f.   Executive Physical     g.  
Executive Deferred Compensation Plan     h.   Such other benefit plans and
arrangements as the Company provides, from time to time, to salaried employees
generally

 



--------------------------------------------------------------------------------



 



EXHIBIT A
GENERAL RELEASE AND WAIVER OF CLAIMS
          The undersigned,                      resident of the State of
                    (“Releasor”), in accordance with and pursuant to the terms
of Section 6(d) of the Employment Agreement (the “Agreement”), dated as of
January 1, 2010, between Libbey Inc., a Delaware corporation (the “Company”),
and Releasor, and the consideration therein provided, except as set forth
herein, hereby remises, releases and forever discharges and covenants not to
sue, and by these presents does for Releasor and Releasor’s legal
representatives, trustees, beneficiaries, heirs and assigns (Releasor and such
persons referred to herein, collectively, as the “Releasing Parties”) hereby
remise, release and forever discharge and covenant not to sue the Company and
its affiliates and the respective Officers, directors, employees, equity
holders, agent and representatives of each of them and all of their respective
successor and assigns (each a “Released Party” and collectively, the “Released
Parties”), of and from any and all manner of actions, proceedings, claims,
causes of action, suits, promises, damages, judgments, executions, claims and
demands, of any nature whatsoever, and of every kind and description, choate and
inchoate, known or unknown, at law or in equity (collectively, “Claims”), which
the Releasing Parties, or any of them, now have or ever had, or hereafter can,
shall or may have, for, upon or by reason of any matter, cause or thing
whatsoever, against the Released Parties, and each of them, from the beginning
of time to the date hereof;
     (i) arising from Releasor’s employment, compensation, commissions, deferred
compensation plans, insurance, stock ownership, stock options, employee
benefits, and other terms and conditions of employment or employment practices
of the Company under federal, state or local law or regulation, including, but
not limited to the Employee Retirement Income Security Act of 1974, as amended;
     (ii) relating to the termination of Releasor’s employment or the
circumstances surrounding thereof based on any contract, tort, whistleblower,
personal injury, retaliatory, wrongful discharge or any other theory under any
federal, state or local constitution, law, regulation, common law or otherwise;
(iii) relating to payment of any attorneys’ fees incurred by Releasor; and
     (iv) based on any alleged discrimination on the basis of race, color,
religion, sex, age, national origin, handicap, disability or another category
protected by any federal, state or local law or regulation, including, but not
limited to, the Age Discrimination in Employment Act, Title VII of the Civil
Rights Act of 1964, the Americans with Disabilities Act, the Fair Labor
Standards Act, the Older Workers Benefit Protection Act of 1990, or Executive
Order 11246 (as any of these laws or orders may have been amended) or any other
similar federal, state or local labor, employment or anti-discriminatory laws..
         Notwithstanding any other provision of this General Release and Waiver
of Claims, Releasor does not release or waive Releasor’s rights and Claims
against the Company arising out of, or related to, the obligations of the
Company pursuant to the Agreement, Claims for Releasor’s vested benefits under
any pension plan, retirement plan and savings plan, rights under any equity
participation plan and stock purchase plan and rights to continuation of

2



--------------------------------------------------------------------------------



 



medical care coverage pursuant to the Consolidated Omnibus Budget Reconciliation
Act of 1985 and any similar state law.
          Releasor represents and warrants on behalf of the Releasing Parties
that there has been, and there will be, no assignment or other transfer of any
right or interest in any Claims which Releasor has or may have against the
Released Parties, and Releasor hereby agrees to indemnify and hold each Released
Party harmless from any Claims, costs, expenses and attorney’s fees directly or
indirectly incurred by any of the Released Parties as a result of any person
asserting any right or interest pursuant to his, her or its assignment or
transfer of any such right or interest.
          Releasor agrees that if any Releasing Party hereafter commences, joins
in, or in any manner seeks relief through any suit arising out of, based upon,
or relating to any of the Claims released hereunder, or in any manner asserts
against any Released Party any of the Claims released hereunder, then Releasor
will pay to such Released Party, in addition to any all damages and
compensation, direct or indirect, all attorney’s fees incurred in defending or
otherwise responding to such suit or Claims.
          Releasor acknowledges that (i) Releasor has received the advice of
legal counsel in connection with this General Release and Waiver of Claims,
(ii) Releasor has read and understands that this is a General Release and Waiver
of Claims, and (iii) Releasor it intends to be legally bound by the same.
          Releasor acknowledges that Releasor has been given the opportunity to
consider this Release for twenty-one (21) days and has been encouraged and given
the opportunity to consult with legal counsel of Releasor’s choosing before
signing it. Releasor understands that Releasor shall have seven (7) days from
the date on which Releasor executes this General Release and Waiver of Claims
(as indicated by the date below his signature) to revoke Releasor’s signature
and agreement to be bound hereby by providing written notice of revocation to
the Company within such seven (7) day period. Releasor further understands and
acknowledges this Release shall become effective, if not sooner revoked, on the
eighth day after the execution hereof by Releasor (the “Effective Date”).
          IN WITNESS WHEREOF, Releasor has executed and delivered this General
Release and Waiver of Claims on behalf of the Releasing Parties as of the day
and year set forth below.
Dated:                                          , 20_.

                  RELEASOR:    
 
                     
 
  Name:        
 
     
 
   

3